People v Bruno (2015 NY Slip Op 09294)





People v Bruno


2015 NY Slip Op 09294


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
ROBERT J. MILLER, JJ.


1990-03213
 (Ind. No. 86-01572)

[*1]The People of the State of New York, respondent,
vFelix Bruno, appellant.


Felix Bruno, Coxsackie, NY, appellant pro se.
Janet DiFiore, District Attorney, White Plains, NY (Laurie Sapakoff of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 11, 1990 (People v Bruno, 162 AD2d 545), affirming a judgment of the County Court, Westchester County, rendered July 15, 1988.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., MASTRO, RIVERA and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court